Crocker, J.
delivered the opinion of the Court—Norton, J. concurring.
This is an action in the nature of a suit in equity, brought by the plaintiff, Sheriff of Placer County, against the defendants, who are the judgment creditors of three partnership firms: one composed of “Bishop & Long,” the second of “ Bishop, Long, Siefert & Dodsworth;” and the other of “ Bishop, Long & Stewart,” to determine which of said creditors are entitled to a sum of money in his hands—the proceeds of the sale of certain partnership property, owned by the firm of “ Bishop & Long.’.’ It seems that the same Bishop & Long were members of each of these partnership firms, and each firm was engaged in carrying on separate kinds of busi*501ness—each owning its separate partnership property. The property levied upon and sold by the Sheriff, was owned by the firm of “ Bishop & Long,” and none of the others, as partnership firms, had any interest therein. The Court below held, that the creditors of the firm of “ Bishop & Long ” were entitled to the money realized from the sale in order of the priority of their several attachment liens; and judgment was rendered accordingly, from which the other defendants appeal.
The judgment of the Court below is correct. It has been repeatedly decided by this Court, that the creditors of a partnership are entitled to a preference over the creditors of the individual partners in the payment of their debts out of the partnership property, or moneys arising therefrom, without regard to the priority of attachment liens. ( Chase v. Steel, 9 Cal. 64; Conroy v. Woods, 13 Id. 626 ; Dupuy v. Leavenworth, 17 Id. 262; Burpee v. Bunn, 22 Id. 194.) And the same principle applies as between the creditors of several partnership firms as in the present case.
The judgment is affirmed.